Citation Nr: 1008423	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by nightmares of war.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed 
illness/environmental hazard (Gulf War). 

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness/environmental hazard 
(Gulf War). 

4.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), to include as due to an undiagnosed 
illness/environmental hazard (Gulf War). 

5.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness/environmental hazard 
(Gulf War). 

6.  Entitlement to service connection for diabetes mellitus, 
type II. 

7.  Entitlement to service connection for glaucoma.  
8.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as due to an undiagnosed illness/environmental hazard 
(Gulf War). 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty for training from 
December 1971 to April 1972 and on active duty from 
December 1990 to June 1991.  He also served for more than 22 
years in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision and an 
October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his February 2007 substantive appeal, the Veteran 
perfected the appeal of seven service connection issues:  
(1) peripheral neuropathy; (2) coronary artery disease; (3) a 
disability manifested by nightmares of war; (4) chronic 
fatigue syndrome; (5) joint pain; (6) amyotrophic lateral 
sclerosis; and (7) muscle pain.  A hearing with a Decision 
Review Officer (DRO) was scheduled.  In response to a 
January 2008 statement from the Veteran, the RO made a 
determination that the issues of peripheral neuropathy and 
coronary artery disease were still on appeal, but that the 
appeal of the other five issues had been withdrawn by the 
Veteran.  For the reasons discussed below, the Board has 
reviewed that determination and finds that the Veteran never 
withdrew those five other issues, so that they are properly 
before the Board on appeal.    

A hearing with a Decision Review Officer (DRO) was scheduled.  
In January 2008, the RO received a VA Form 21-4138 (Statement 
in Support of Claim) from the Veteran notifying VA that he 
wanted to withdraw from his local DRO hearing.  He also 
stated that both of his appealed issues remained on appeal 
and that his appeal was forwarded to the Board.  He listed 
the issues on appeal as peripheral neuropathy and coronary 
artery disease (CAD) with a notation that CAD would remain on 
appeal.  The RO interpreted those statements as an indication 
that the Veteran wished to withdraw his appeal as to the 
remaining five perfected appellate issues.  

In the February 2008 supplemental statement of the case 
(SSOC) sent to the Veteran and his representative, the RO 
listed as one of the adjudicative actions taken since the 
July 2007 SSOC that in January 2008, the Veteran had 
submitted a statement withdrawing his request for hearing(s) 
and the withdrawal of several appeal issues.  That SSOC 
addressed only the service connection issues of peripheral 
neuropathy and CAD.  

The Veteran responded to the February 2008 SSOC by 
identifying several "errors" made by the RO.  Although he 
challenged the characterization of the medical treatment 
records listed in the "Evidence" portion of the SSOC as 
being from Nashville (because he received treatment from 
Murfreesboro), the Veteran did not indicate that it was an 
error to characterize his January 2008 statement as a 
withdrawal of several issues.  In that SSOC response, the 
Veteran addressed only the appellate issues of peripheral 
neuropathy and CAD.  He also asked whether he could receive 
nonservice-connected pension.  He did not mention any of the 
five issues that the RO had treated as withdrawn.  Veteran's 
Response to SSOC Received in February 2008.  

In June 2008, the Veteran wrote to the VA Secretary and 
complained that he had not been service connected for 
fibromyalgia, chronic fatigue syndrome, and nightmares of war 
and that he was experiencing short-term memory loss and PTSD.  
Veteran's Letter to Secretary Peake Received June 2008.  In 
response, the RO sent a September 2008 letter to the Veteran 
and his representative explaining the status of the Veteran's 
various claims.  The RO pointed out that in January 2008, the 
Veteran had withdrawn his claims for service connection for 
joint pain, muscle pain, chronic fatigue syndrome, ALS, and 
PTSD and that the two issues currently on appeal were service 
connection claims for peripheral neuropathy and for 
arteriosclerotic heart disease.  The RO noted that because 
his current appeal did not include the conditions contained 
in his June 2008 letter, the RO would establish a current 
claim for those disabilities.  

In October 2008, the Veteran and his representative were sent 
a notice letter advising him of the evidence necessary to 
establish his claims to reopen muscle pain (claimed as 
fibromyalgia), chronic fatigue syndrome, and nightmares, as 
well as the evidence needed to establish new claims for 
short-term memory loss and PTSD (to include mood swings and 
depression).  An SSOC just for peripheral neuropathy and for 
CAD were sent to the Veteran and his representative in 
October 2008.  

Also in October 2008, the Veteran responded to the 
September 2008 letter by pointing out that he did not 
withdraw any issues on appeal and he was still hoping to 
receive 30 to 40 percent disability compensation for those 
claims.  Thereafter, he submitted to the RO statements about 
those conditions.  

In December 2008, the RO again wrote to the Veteran 
explaining that his appeal was only for peripheral neuropathy 
and CAD and that a new claim to reopen the previously-denied 
claims had been established.  

In July 2009, an SSOC was issued that addressed only the 
peripheral neuropathy and CAD issues.  In a letter dated in 
July 2009, the Veteran's representative informed the RO that 
VA had misinterpreted the Veteran's January 2008 
communication and that the Veteran wanted all 7 issues that 
had been addressed in the January 2006 rating decision and 
for which appeal had been perfected to still be in appeal 
status. 

The RO sent a July 2009 letter to the Veteran in response to 
his representative's letter.  After pointing out that the 
Veteran had specifically identified only two of the issues as 
remaining on appeal, and that the February 2008 SSOC had 
listed in its list of adjudicative actions the fact that the 
Veteran's had withdrawn a number of issues, the RO concluded 
that it would stand by its decision to withdraw all issues on 
appeal except for the peripheral neuropathy and CAD issues.  
The RO explained that issues that had been withdrawn could be 
reinstated only if a written request were received within the 
appeal period.  38 C.F.R. § 20.204 (2009) (the effect of 
withdrawal is as if no notice of disagreement had been filed; 
nothing precludes the claimant from filing another notice of 
disagreement during the remainder of the one-year appeal 
period that runs from the date the notice was sent of the 
adverse decision being appealed).  Since notice of the 
adverse January 2006 rating decision had been sent in 
January 2006, the RO explained that the time for filing a 
notice of disagreement that would "reinstate" the Veteran's 
appeal as to the five withdrawn issues had expired in January 
2007.  

After the January 2008 VA Form 21-4138, Veteran continued to 
write to VA about the other issues.  Veteran's Letter to 
Secretary Peake Received June 2008; Multiple Handwritten 
Statements on Notebook Paper Received in October 2008.  In 
August 2009, however, his representative wrote to VA stating 
that he and the Veteran regretted the muddled state 
concerning which claims were pending and sought clarification 
of the current pending claims.  No response to that letter 
appears in the claims folder.  

The Board finds it understandable that the Veteran's 
correspondence of January 2008 discussing "both" issues on 
appeal would have raised an issue as to whether the Veteran 
wanted to withdraw his appeal of the five issues previously 
perfected but not mentioned in that document.  However, no 
clarification was sought. 

But the January 2008 VA Form 21-4138 cannot, in itself, 
constitute a withdrawal of the issues because one of the 
requirements contained in the VA regulation governing 
withdrawals is that there be a statement that the appeal is 
withdrawn.  38 C.F.R. § 20.204(b).  There is no such 
statement in the January 2008 VA Form 21-4138.  Furthermore, 
when the appeal involves multiple issues, the withdrawal must 
specify that the appeal is either withdrawn in its entirety, 
or list the issues withdrawn from the appeal.  Id.  The 
issues purportedly withdrawn were not mentioned at all in 
that document.  Thus, the issues of chronic fatigue syndrome, 
joint pain, amyotrophic lateral sclerosis, muscle pain, and a 
disability manifested by nightmares of war are not considered 
to have been withdrawn and notwithstanding the RO's 
correspondence to the contrary, were still on appeal after 
the January 2008 VA Form 21 4138 was received.   

In August 2009, before the appeal was certified to the Board, 
the Veteran's representative contacted the RO and explicitly 
requested withdrawal of the appeal for service connection for 
coronary artery disease.  The RO processed that withdrawal in 
the Veterans Appeals Control and Locator System (VACOLS) so 
that the CAD issue is not currently before the Board.  

Yet, two other issues that were not certified to the Board 
are nevertheless properly on appeal by virtue of a timely-
filed notice of disagreement, with no subsequent statement of 
the case having been issued:  service connection for diabetes 
mellitus, type II, and for glaucoma.  

Thus, while the only issue certified to the Board is the 
Veteran's entitlement to service connection for peripheral 
neuropathy, the Board finds that all eight issues listed at 
the top of this Decision are currently before the Board for 
review:  six issues from the January 2006 rating decision and 
two issues from the October 2007 rating decision. 

The service connection issues of chronic fatigue syndrome, 
joint pain, amyotrophic lateral sclerosis, muscle pain, 
diabetes mellitus, type II, glaucoma, and peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran perfected an appeal of service connection for 
a disability manifested by nightmares of war.  

2.  In an August 2009 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD) (claimed 
as nightmares, memory loss, and sleep disturbance).  


CONCLUSION OF LAW

The criteria for dismissal of the appeal of service 
connection for a disability manifested by nightmares of war 
have been met. 38 U.S.C.A. § 7105 (West 2002).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Here, the Veteran 
asserted before the RO that he disagreed with the denial of 
his claim for service connection for a disability manifested 
by nightmares of war.  January 2006 Notice of Disagreement; 
February 2007 Substantive Appeal.  But as discussed in detail 
in the Introduction section of this Decision, the RO 
thereafter erroneously informed the Veteran that his claim 
for service connection for a disability manifested by 
nightmares of war had been withdrawn.  See February 2008 
Supplemental Statement of the Case; September 2008 Letter to 
the Veteran.  

Since the Veteran continued to assert that service connection 
was warranted, the RO opened a new claim for the issue.  See 
October 2008 Notice Letter to the Veteran.  And in 
August 2009, while the claim for service connection for the 
disability manifested by nightmares of war was pending on 
appeal, the RO issued a rating decision that granted service 
connection for PTSD (claimed as nightmares, memory loss, and 
sleep disturbance).  The August 2009 rating decision makes 
clear that the grant of service connection includes the 
various similar claims that the Veteran had made with respect 
to symptoms of PTSD-namely, nightmares, memory loss, and 
sleep disturbance.  Thus, the Veteran's appeal of the denial 
of service connection for this issue is moot, for by the 
August 2009 rating decision, he has already received the full 
benefit he was seeking.  As a result, dismissal of the 
Veteran's appeal of the denial of service connection for the 
disability manifested by nightmares of war is warranted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the benefits sought on appeal have already been 
granted in full by the RO.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error would 
necessarily be harmless and will not be further discussed.  


ORDER

The appeal of the issue of entitlement to service connection 
for a disability manifested by nightmares of war is 
dismissed. 


REMAND

A.  Manlincon 

In May 2007, the Veteran filed claims for service connection 
for diabetes mellitus and for glaucoma.  Those claims were 
denied in an October 2007 rating decision.  In October 2007, 
the Veteran filed a timely notice of disagreement with 
respect to those claims.  No statement of the case (SOC) has 
been issued.  

When an appellant files a timely notice of disagreement and 
there is no issuance of an SOC, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.  Manlincon v. West 12 Vet. App. 238 (1999).  Thus, the 
RO/AMC should issue the Veteran a statement of the case with 
respect to the claim for service connection for diabetes 
mellitus, type II, and for glaucoma.  In addition, the RO/AMC 
should inform the Veteran that a timely substantive appeal 
must be filed to perfect his appeal as to these issues.  

B.  Four issues previously treated as withdrawn

As discussed in the Introduction, above, the Board has 
determined that the Veteran did not withdraw five issues that 
had previously been perfected.  Service connection for one of 
those issues-that is, PTSD (claimed as nightmares, memory 
loss, and sleep disturbance)-has been granted and the Board 
has dismissed the appeal for service connection for a 
disability manifested by nightmares of war.  The remaining 
four issues previously treated as withdrawn require further 
development. 

As an initial matter, after the February 2007 statement of 
the case that addressed the remaining four issues previously 
treated as withdrawn and before this appeal was certified to 
the Board, additional evidence was received with respect to 
those issues.  At a minimum, a remand is necessary for the 
issuance of a supplemental statement of the case for chronic 
fatigue syndrome, joint pain, ALS, and muscle pain.  
38 C.F.R. § 19.31(b)(1).  

But while those four appeals (and the peripheral neuropathy 
and CAD appeals) were pending, the RO opened other claims 
with respect to some of the issues for which appeals had 
already been perfected.  According to the October 2008 notice 
letter, the RO reopened claims for muscle pain (claimed as 
fibromyalgia), arteriosclerotic heart disease (claimed as 
CAD), chronic fatigue syndrome, and peripheral neuropathy of 
the upper and lower extremities.  As a result, simultaneous 
claims for the same disability were pending.  Upon remand, 
the RO/AMC should take appropriate action to consolidate the 
claims that were opened to cause simultaneous, duplicate 
claims.  

C.  Peripheral neuropathy

The Veteran claims that he was told by someone (G. J.) in his 
accredited representative's office in Glasgow, Kentucky, that 
his unit was exposed to chemicals during his service in the 
Gulf War.  February 2008 Statement by the Veteran in Response 
to the February 2008 SSOC.  It appears that no development 
has been undertaken to identify what chemical exposure this 
Veteran might have had.  As a result, when the September 2008 
C&P examiner was asked to provide an opinion whether the 
Veteran's current peripheral neuropathy disability was the 
result of exposure to toxins, he responded that he had no 
idea for there was no documentation of the kind of toxins to 
which the Veteran was exposed.  

The Veteran should be contacted and asked to provide whatever 
information he was told by G. J. about his exposure to 
chemicals.  At the same time, the RO/AMC should try to obtain 
information about the Veteran's chemical exposure from all 
relevant sources.  For example, the Veteran's Official 
Military Personnel File (OMPF) should be obtained to see if 
it contains any documentation of exposure to toxins.  
Moreover, from the OMPF, the RO/AMC should attempt to 
determine exactly where the Veteran served so that his 
chemical exposure could be identified.  

Once the development for toxins has been completed, if 
specific chemicals have been identified, a supplemental 
medical opinion would be appropriate for the purpose of 
determining whether the Veteran's current peripheral 
neuropathy disability is related to exposure to the 
identified toxins.  If no specific chemicals are identified, 
then the determination whether an additional examination is 
needed should be made by the RO/AMC based on whatever 
additional evidence has been obtained.  

Accordingly, the case is REMANDED for the following action:

 1.  Issue a statement of the case 
concerning the Veteran's disagreement with 
the denial of his claim for service 
connection for diabetes mellitus, type II, 
and for glaucoma.  He and his 
representative should be informed that a 
timely substantive appeal must be filed to 
perfect his appeal as to these issues.  

2. Given the perfected appeals for service 
connection for fibromyalgia, coronary 
artery disease, chronic fatigue syndrome, 
and peripheral neuropathy of the upper and 
lower extremities that were pending at the 
time that the RO opened claims to reopen 
service connection for muscle pain 
(claimed as fibromyalgia), 
arteriosclerotic heart disease, chronic 
fatigue syndrome, and peripheral 
neuropathy of the upper and lower 
extremities, the RO/AMC should make 
arrangements to dismiss and/or merge the 
claims so as to eliminate simultaneous, 
duplicate claims.  

3.  Contact the Veteran and ask him to 
supply the information he was told by G. 
J. at his accredited representative's 
office in Glasgow, Kentucky, with respect 
to having been exposed to toxins during 
service in the Gulf War. 

4.  Make arrangements to obtain 
information from all relevant sources 
(including the Veteran's Official Military 
Personnel File) about what 
chemicals/toxins the Veteran was exposed 
to during the Gulf War.  If additional 
evidence identifying the specific 
chemicals/toxins the Veteran was exposed 
to is obtained, the RO/AMC should make 
arrangements to obtain a supplemental 
medical opinion as to whether the 
Veteran's peripheral neuropathy is related 
to his exposure to the identified 
chemicals/toxins.  

5.  Once all of the above development has 
been completed, the RO/AMC should 
readjudicate the claims for chronic 
fatigue syndrome, joint pain, ALS, muscle 
pain, and peripheral neuropathy.  If any 
sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

OUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision.  The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and 
material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court.  You can also get this 
information from the Court's website on the Internet at: 
http://www.uscourts.cavc.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA clearly explaining why you believe that the BVA committed an obvious 
error of fact or law, or stating that new and material military service 
records have been discovered that apply to your appeal.  It is important 
that such letter be as specific as possible.  A general statement of 
dissatisfaction with the BVA decision or some other aspect of the VA claims 
adjudication process will not suffice.   If the BVA has decided more than 
one issue, be sure to tell us which issue(s) you want reconsidered.  Issues 
not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
AUG 
2009
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your motion within 
120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal.  For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested.  You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error?  You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once.  You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion.  See discussion on 
representation below.  Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help Veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims.  You can find a listing of these organizations on the 
Internet at: http://www.va.gov/vso.  You can also choose to be represented 
by a private attorney or by an "agent."  (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has 
been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 
C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 
2007, an attorney or accredited agent may charge fees for services, but 
only after the Board first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the Board's decision.  
See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings before a 
court.  VA cannot pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits awarded to you on the 
basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee 
agreement or expenses charged by your agent or attorney for reasonableness.  
You can also file a motion requesting such review to the address above for 
the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA 
FORM
AUG 
2009 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE 
USED



